DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14, 15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Compen et al. [WO 2008/156366 Al] in view of Kamiyama [JP 2014-138004 A].
Note: Machine translation of Kamiyama relied upon.

Regarding claims 1 and 14, Compen et al. discloses a substrate support for supporting a substrate (paragraph [0034]) / a method (paragraph [0095]), the substrate support comprising:
a body comprising a support surface configured to support the substrate (paragraph [0034] teaches a substrate support surface by a handling device, a pin or other structure);

a dither device (paragraph [0095]) configured to dither an amount of clamping force exerted by the clamping device while the substrate is provided out of contact with at least the support surface by a handling device, a pin or other structure, (paragraphs [0033]-[0050] and [0093]-[0097] teaches a dithering action is applied onto the substrate during loading and/or while loaded).

Compen et al. does not teach wherein the dither device is configured to dither a fluid pressure provided by the clamping device so as to create a fluctuating gas pressure impacting the substrate so as to cause, while the substrate is out of contact with the support surface, a vibration of the substrate or dither an electrostatic charge provided by the clamping device so as to create a fluctuating electrostatic charge between the substrate and the clamping device so as to cause, while the substrate is out of contact with the support surface, a vibration of the substrate.
However, Kamiyama discloses providing an ultrasonic speaker (Fig. 2 item 150) to provide sound pressure frequency as to create a fluctuating gas pressure impacting the substrate so as to cause, a vibration of the substrate or dither an electrostatic charge of the clamping force so as to create a fluctuating electrostatic charge between the substrate and the clamping device so as to cause a vibration of the substrate (paragraphs [0040]-[0042], [0046]-[0047] and [0073]-[0078]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide an ultrasonic speaker to provide sound pressure frequency as to create a fluctuating gas pressure 

Regarding claims 3-5 and 19, Compen et al. in view of Kamiyama discloses wherein the clamping device comprises a vacuum clamp system, wherein the clamping force comprises a vacuum force provided by the vacuum clamp system, and wherein the dither device is arranged to dither the vacuum force, wherein the vacuum clamp comprises a vacuum conduit for conveying a flow from the support surface to a vacuum source, and wherein the dither device is arranged to alter a cross-section of the vacuum conduit, wherein the dither device comprises a piezo element (paragraphs [0033]-[0050] and [0093]-[0097] and Fig. 4 of Compen et al. and paragraphs [0040]-[0042], [0046]-[0047] and [0073]-[0078] of Kamiyama).

Regarding claims 6 and 22, Compen et al. discloses wherein the clamping device comprises an electrostatic clamp, wherein the clamping force comprises an electrostatic force provided by the electrostatic clamp, and wherein the dither device is arranged to dither the electrostatic force (paragraph [0034]).

Regarding claims 7 and 23, Compen et al. in view of Kamiyama discloses wherein the dither device is arranged to generate a signal, and wherein the electrostatic clamp is configured to provide the electrostatic clamping force based on the signal (paragraphs [0034] and [0095] of Compen et al. and paragraphs [0040]-[0042], [0046]-[0047] and [0073]-[0078] of Kamiyama).

Regarding claims 8, 9 and 15, Compen et al. in view of Kamiyama discloses wherein the dither device is configured to dither the clamping force during a period in which the clamping force increases from zero to a maximum clamping force (paragraph [0095] of Compen et al. and paragraphs [0040]-[0042], [0046]-[0047] and [0073]-[0078] of Kamiyama).

Regarding claim 10, Compen et al. discloses wherein the support surface is formed by a plurality of burls (9) arranged on the body (paragraph [0037]).

Regarding claims 11 and 17, Kamiyama discloses wherein the dither device is configured to dither the clamping force at an excitation frequency between 1 kHz and 1 MHz. (paragraphs [0040]-[0042], [0046]-[0047] and [0073]-[0078]).

Regarding claim 12, Compen et al. discloses a lithographic apparatus comprising: the substrate support; a support constructed to support a patterning device, the patterning device being capable of imparting a radiation beam with a pattern in its cross-section to form a patterned radiation beam; and a projection system configured to project the patterned radiation beam onto a target portion of the substrate (as shown in Fig. 1).

Regarding claims 18 and 20, Compen et al. in view of Kamiyama discloses further comprising a handling device configured to load the substrate onto the support surface or unload the substrate from the support surface, wherein the handling device comprises a loading pin, wherein the loading pin is configured to be in a retracted position in which an upper end of the 

Regarding claim 21, Kamiyama discloses further comprising a handling device configured to load the substrate onto the support surface or unload the substrate from the support surface, wherein the handling device comprises a Bernoulli gripper to support the substrate from a top side of the substrate (paragraphs [0040]-[0042], [0046]-[0047] and [0073]-[0078]).

Response to Arguments

Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied references does not teach “a clamping device configured to provide a clamping force to clamp the substrate on the support surface; and a dither device configured to dither an amount of clamping force exerted by the clamping device while the substrate is provided out of contact with at least the support surface by a handling device, a pin or other structure, wherein the dither device is configured to dither a fluid pressure provided by the clamping device so as to create a fluctuating gas pressure impacting the substrate so as to cause, while the substrate is out of contact with the support surface, a vibration of the substrate or dither an electrostatic charge provided by the clamping device so as to create a fluctuating electrostatic charge between the substrate and the clamping device so as to cause, while the 
The Examiner respectfully disagrees. As applied above, Compen et al. discloses a clamping device configured to provide a clamping force to clamp the substrate on the support surface (paragraph [0034] teaches an attraction force on a substrate, such as electrostatic, magnetic or electromagnetic clamps); and a dither device (paragraph [0095]) configured to dither an amount of clamping force exerted by the clamping device while the substrate is provided out of contact with at least the support surface by a handling device, a pin or other structure, (paragraphs [0033]-[0050] and [0093]-[0097] teaches a dithering action is applied onto the substrate during loading and/or while loaded). Kamiyama discloses providing an ultrasonic speaker (Fig. 2 item 150) to provide sound pressure frequency as to create a fluctuating gas pressure impacting the substrate so as to cause, a vibration of the substrate or dither an electrostatic charge of the clamping force so as to create a fluctuating electrostatic charge between the substrate and the clamping device so as to cause a vibration of the substrate (paragraphs [0040]-[0042], [0046]-[0047] and [0073]-[0078]). As such, the applied combination of Compen et al. and Kamiyama would have resulted in one of ordinary skill in the art to provide “a clamping device configured to provide a clamping force to clamp the substrate on the support surface; and a dither device configured to dither an amount of clamping force exerted by the clamping device while the substrate is provided out of contact with at least the support surface by a handling device, a pin or other structure, wherein the dither device is configured to dither a fluid pressure provided by the clamping device so as to create a fluctuating gas pressure impacting the substrate so as to cause, while the substrate is out of contact with the support surface, a vibration of the substrate or dither an electrostatic charge provided by the clamping 
As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 103 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882